IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                         March 8, 2013 Session

           A. JULIAN AHLER v. WALTER STEPHEN STEWART, ET AL.

                        Appeal from the Circuit Court for Roane County
                         No. 11CV4      Russell E. Simmons, Jr., Judge


                   No. E2012-02510-COA-R3-CV-FILED-MARCH 8, 2013


This is an appeal from an order transferring the action below from the Circuit Court for
Roane County to the Chancery Court for Roane County. Because the order appealed from
does not resolve any issues raised in the proceedings but merely transfers those claims to
another court, we dismiss this appeal for lack of a final judgment.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. M ICHAEL S WINEY, JOHN W. M CC LARTY, AND T HOMAS R. F RIERSON, II, JJ.

Mark N. Foster, Rockwood, Tennessee, for the appellants.

Richard L. Hollow, Knoxville, Tennessee, for the appellees, Rebecca K. McClurkan and
Ahler Trust.

Jack H. McPherson, Jr., Kingston, Tennessee, for the appellee, A. Julian Ahler.

                                    MEMORANDUM OPINION 1

        Upon review of the record for this appeal, the Court directed the appellants to show
cause why this appeal should not be dismissed for lack of jurisdiction because there is not
“a final judgment adjudicating all the claims, rights, and liabilities of the parties” from which

       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
an appeal as of right would lie. Tenn. R. App. P. 3(a). Counsel for the appellants filed a
response to the show cause order arguing that the term “final judgment” is not defined in the
Tennessee Rules of Appellate Procedure and that this Court should consider the challenged
transfer order a final judgment because it “resolve[d] all of the claims between the parties in
the Circuit Court.” Counsel further asserts that the lack of resolution by the Chancery Court
of the claims between the parties “does not change the character of the Circuit Court’s order
as a final judgment leaving the Circuit Court with nothing else to do.” 2

        Counsel correctly asserts in his argument that “[a] final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’ ” In Re: Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). However, he is incorrect in his assertion that
the appellate rules do not define the term “final judgment.” Rule 3(a) of the Rules of
Appellate Procedure defines what a “final judgment” is by making clear what it is not.
Specifically, “any order that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties is not enforceable or appealable and is subject to revision at any
time before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). Because the challenged order in this case did not resolve
any of the claims at issue between the parties, this Court does not have subject matter
jurisdiction to adjudicate this appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559
(Tenn. 1990) (“Unless an appeal from an interlocutory order is provided by the rules or by
statute, appellate courts have jurisdiction over final judgments only.”). As this Court has
pointed out before, if a party wishes to appeal from an order adjudicating a request to transfer
a case between the circuit and chancery courts of a particular county, seeking permission to
appeal from both the trial court and this Court pursuant to Rule 9 of the Rules of Appellate
Procedure would be the appropriate method by which to seek review. See Williams v. City
of Milan, No. W2010-00450-COA-R9-CV, 2011 WL 538868, * 3 n.5 (Tenn. Ct. App.,
Jackson, Feb. 16, 2011).

      Because the order transferring the case below is not a final judgment, this appeal is
dismissed. Costs on appeal are taxed to the appellants, Walter Stephen Stewart and Leah Jan
Stewart, for which execution may issue if necessary.


                                                                   PER CURIAM


        2
          In his response, counsel also attempts to distinguish a memorandum opinion from the Middle
Section of this Court that dismissed for lack of jurisdiction an appeal from an order that merely transferred
a case from one county to another. See Miller v. Tenn. Dep’t of Corr., No. 2011-01887-COA-R3-CV, 2011
WL 5865201 (Tenn. Ct. App., Nashville, Nov. 21, 2011). Memorandum opinions are “not to be cited or
relied on for any reason in any unrelated case.” Tenn. R. Ct. App. 10.

                                                     -2-